DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-15 and new claims 18-28 in the reply filed on 08/03/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 15, 19, and 25-28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nativ et al. (US 20180085124 A1).
Regarding claim 10, Nativ et al. discloses anvil (1000, figs. 1 and 9) and wound protector assembly (240) comprising: an anvil assembly including a center rod (1040) and an anvil head (figs. 1 and 9), the center 
a wound protector (240) having a tubular body, the tubular body having a first end portion secured to the proximally facing anvil surface [0057] and a second end portion positioned distally of the distal face of the anvil head such that the anvil head is supported within the tubular body of the wound protector (figs. 4-9); and 
at least one tether (211, [0055], figs. 5 and 9) having a first end secured to the second end portion of the tubular body of the wound protector at a position distally of the distal face of the anvil assembly and a second end attached to the distal face of the anvil head ([0055], figs. 5 and 9).
Regarding claims 15 and 25-27, Nativ et al. discloses the at least one tether includes two tethers wherein the first end portions of the first and second tethers secured to the second end portion of the wound protector at spaced locations wherein the second end portions of the first and second tethers are secured to the distal face of the anvil head ([0055], figs. 5 and 9).
Regarding claims 19 and 28, Nativ et al. discloses anvil (1000, figs. 1 and 9) and wound protector assembly (240) comprising: an anvil assembly including a center rod (1040) and an anvil head (figs. 1 and 9), the center rod having a distal portion and a proximal portion, the anvil head being supported on the distal portion of the center rod and including a distal face and a proximally facing anvil surface ([0045-0064], figs. 1 and 9); and 
a wound protector (200/240) having a tubular body, the tubular body having a first end portion and a second end portion, the first end portion defining an opening and being secured to the proximally facing anvil surface, and the second end portion positioned distally of the distal face of the anvil head such that the anvil head is supported within the tubular body of the wound protector (figs. 4-9); wherein the anvil and wound protector assembly are adapted to be coupled to a circular stapling device (figs. 1-12); and 
a tether (211, [0055], figs. 5 and 9) having a first end portion and a second end portion, the first end portion of the tether disposed about the second end portion of the tubular body of the wound protector at a position distally of the distal face of the anvil assembly, the second end portion of the tether attached to the distal face of the anvil head, wherein the first end portion of the tether closes the opening of the first end portion of the tubular body of the wound protector  ([0051-0064, 0071-0072], figs. 4-9 and 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 18, and 20-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nativ et al. (US 20180085124 A1) in view of Carter et al. (US 20130153634 A1).
Regarding claims 11-12 and 20-21, Nativ et al. teaches the wound protector has two tethers ([0055], figs. 5 and 9) but fails to disclose the first end portion of the tubular body of the wound protector is secured to the proximally facing surface with using an adhesive, wherein the second end of the at least one tether is secured to the distal face of the anvil head using an adhesive. 
Carter et al. teaches the first end portion of a tubular body of a wound protector (300/400/600/700/800/900) is secured to the proximally facing surface with using an adhesive, [0078] wherein the second end of the at least one tether is secured to the distal face of the anvil head using an adhesive and (hook/loop fasteners or tape, adhesives 620/630a/b, ([0014-0016, 0074-0087], claim 14, figs. 11-26).
Given the suggestion and teachings of Nativ et al. to have a wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first end portion of the tubular 
Regarding claims 13-14 and 22-23, Nativ et al. teaches the wound protector has two tethers ([0055], figs. 5 and 9) but fails to disclose the second end of the at least one tether is tied to the distal face of the anvil head, wherein the anvil head includes a hook and the second end of the at least one tether includes a loop that is secured to the hook. 
Carter et al. teaches having a first end of at least one tether (315/430 and/or 830/930) includes a loop that intersects the second end portion of the tubular body of the wound protector ([0016, 0075-0087], claim 12, figs. 11-16 and 23-26) and wherein the anvil head includes a hook and the second end of the at least one tether includes a loop that is secured to the hook (hook/loop fasteners 620/630a/b, figs. 17-22).
Given the suggestion and teachings of Nativ et al. to have the wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the second end of the at least one 
Regarding claims 18 and 24, Nativ et al. teaches the wound protector has two tethers ([0055], figs. 5 and 9) but fails to disclose the first end of the at least one tether includes a loop that intersects the second end portion of the tubular body of the wound protector. 
Carter et al. teaches having a first end of at least one tether (315/430 and/or 830/930) includes a loop that intersects the second end portion of the tubular body of the wound protector ([0016, 0075-0087], claim 12, figs. 11-16 and 23-26).
Given the suggestion and teachings of Nativ et al. to have the wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first end of the at least one tether include a loop that intersects the second end portion of the tubular body of the wound protector for improved securing of the wound protector to a surgical stapler taught by Carter et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bettuchi (US 20130240600 A1)- wound protector (100) with a first flange (140) supported on an anvil (26/30) of the tool assembly and a second flange (142) supported on a staple cartridge (22) of the tool assembly within a body lumen  defined by first and second body lumen sections (intestinal sections 66 and 68 [0098], figs. 6-9); positioning ends of first and second body lumen sections within a pocket (around 102) defined between the first and second flanges and a body portion of the wound protector (figs. 8-17 [0049, 0094-0108, 0118], claims 27-46).
Bauman et al. (US 20090043334 A1)- attachment fastening strips (82) on a wound protector (12) and securing the wound protector (12) onto a circular stapling device (22, fig. 8) includes removing cover strips (82/88/tape) from first and second fastening strips (82, [0066-0067, 0080], figs. 7-8).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731